Case 2:20-cv-04414-PSG-E Document 1-2 Filed 05/15/20 Page 1 of 8 Page ID #:17




              EXHIBIT A




                                                                      Exhibit A, Page 4
           Case 2:20-cv-04414-PSG-E Document 1-2 Filed 05/15/20 Page 2 of 8 Page ID #:18


Electronically FILED by ~      Court of California, County of Los Angeles on 04/10/2020 11:44 AM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk
                                                                                    20STCV14022
                                      Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Yolanda Orozco




                    1       GERAGO S & GERAGO S
                                      A PROFESSIONAL CORPORATION
                    2                              LAWYERS
                                       HISTORIC ENGINE CO. NO. 28
                                      644 SOUTH FIGUEROA STREET
                    3             LOS ANGELES, CALIFORNIA 9001 7-341 1
                                      TELEPHONE (213) 625-3900
                    4                 FACSIMILE (213) 232-3255
                                        GERAGOS@GERAGOS.COM

                    5
                            MARK J. GERAGOS    SBN 108325
                    6       BEN J. MEISELAS    SBN 277412
                            MATTHEW M. HOESLY SBN 289593
                    7

                    8       DHILLON LAW GROUP INC.
                            177 Post Street, Suite 700
                    9       San Francisco, California 94108
                  10        Telephone: (415) 433-1700
                            Facsimile: (415) 520-6593
      U
            ~ 11
            `t
                            HARMEET K. DHILLON (SBN: 207873)
      a     ~'?             harmeet ,dhillonlaw.com
                  12
           O)               NITOJ P. SINGH              (SBN: 265005)
      ~ Z~n~                nsingh@dhillonlaw.com
          <a      13
     wc°~o~
     Vr Z=o
          o- 14             Attorneys foN Plaintiff,
        W~v                 GERAGOS & GERAGOS, APC
      ~ "F rn 15
      o

      ~ ~N~
            a 16
    ---
            0
            J- - 1___ _— ___ S_UPERIOR-COURT O-F—THE STA-T-E OF-CAL-IFORNIA
                  17

                  18                          LOS ANGELES COUNTY—STANLEY MOSK COURTHOUSE

                  19
                                                                                                               CASE NO.: 2 OBT C~-V 1 4 02 2
                  20          GERAGOS & GERAGOS, APC, a
                            I Professional Corporation;                                                        COMPLAINT FOR DECLARATORY
                  21
                                                                                                               RELIEF
                  22                                        Plaintiff,

                  23                                        vs.

                  24
                              THE TRAVELERS INDEMNITY
                  25          COMPANY OF CONNECTICUT , a
                              corporation; ERIC GARCETTI, an
                  Nov         individual, and; DOES 1 to 25, inclusive,
                  27
                                                           Defendants.
                  28


                                                                                                    -1-


                                                                                                                                                                       Exhibit A, Page 5
       Case 2:20-cv-04414-PSG-E Document 1-2 Filed 05/15/20 Page 3 of 8 Page ID #:19




              1           Plaintiff Geragos & Geragos, APC ("G&G" or "Plaintiffl'), brings this Complaint,
              2   alleging against Defendants The Travelers Indemnity Company of Connecticut ("Travelers"),
              3   Eric Garcetti ("Garcetti"), and DOES 1 through 25 (collectively as "Defendants") as follows:
              4                                            PARTIES
              5           l.      At all relevant times, Plaintiff Geragos & Geragos, APC is a Professional
              6   Corporation organized and authorized to do business and doing business in the State of
              7   California. Plaintiff owns, operates, and/or manages the world-renowned law offices of
              8   Geragos & Geragos, which are centrally located in downtown Los Angeles at 644 South
              9   Figueroa Street, Los Angeles, CA 90017. The entire commercial office space is owned,
             10   managed, and/or controlled by Plaintiff.
           ~ 11           2.      At all relevant times, Defendant The Travelers Indemnity Company of
 U `r
 a ~?
 QWNWO
   W   12         Connecticut ("Travelers") is- a corporation organized under the laws of Connecticut, and =
       ~

 ~ Z`~ ¢ 13       licensed by the State of California to do business and doing business in the County of Los
 wu°~
 ~ ww0
      ~-     14   Angeles, California (COA #6168) subscribing to Policy Number 680-5G335353 (the
   W
       _
 ° -̀'_U'    15   "Policy") issued to Plaintiff for the period of December 16, 2019 through December 16,
 u ~~~
 w=vQ 16          2020. Travelers is transacting the business of insurance in the state of California and the
C7 `° 0~
— - _J- - 17
                  basis of this suit arises out of such conduct.
             18           3.      At all relevant times, Defendant Eric Garcetti is an individual who is being
             19   named in his official capacity as the Mayor of Los Angeles.
             20                                  JURISDICTION AND VENUE
             21          4.       The Court has subject matter jurisdiction over the matter alleged herein.
             22          5.       Plaintiff is informed and believes, and thereon alleges, that this Court is the
             23   proper venue for trial because the acts and/or omissions complained of took place, in whole
             24   or in part, within the venue of this Court. Further, Defendants are located and conduct
             25   business here, and witnesses are located here.
             26                                    FACTUAL BACKGROUND
             27           6.      On or about December 16, 2019, Plaintiff entered into a contract of insurance
             28   with Travelers, whereby Plaintiff agreed to malce payments to Travelers in exchange for

                                                                   -2-


                                                                                                         Exhibit A, Page 6
Case 2:20-cv-04414-PSG-E Document 1-2 Filed 05/15/20 Page 4 of 8 Page ID #:20




    1     Travelers' promise to indemnify Plaintiff for losses including, but not limited to, business
    2     income losses at its commercial building center (hereinafter "Insured Property") located at
    3     644 South Figueroa Street, Los Angeles, CA 90017.
    4            7.      The Insured Property consists of the world-renowned law offices of
    5     Geragos & Geragos, which employs upwards of 25 dedicated and supremely talented
    6     lawyers, paralegals and ancillary staff inembers. The entire commercial office space is
    7     owned, managed, and/or controlled by Plaintiff.
    8            8.      The Insured Property is covered under an insurance policy issued by the

    9     Travelers bearing Policy Number 680-5G335353 (the "Policy")

   10            9.      The Policy is currently in full effect, providing property, business personal
          property, business income and extra expense, and additional coverages between the period of
          December 16, 2;019 through December 16, 2020.
                 10.     Plaintiff faithfully paid policy premiums to Travelers, specifically to provide
          additional coverages for "Business Income and Extra Expense Coverage" in the event of
          business closures by order of Civil Authority.
                 11.     Under the Policy, insurance is extended to apply to the actual loss of business
          income sustained and the actual, necessary and reasonable extra expenses incurred when

   18     access to the scheduled premises is specifically prohibited by order of Civil Authority as the

   19     direct result of a covered cause of loss to property in the immediate area of Plaintiff's

   20     scheduled premises. This additional coverage is identified as coverage under "Civil
   21     Authority" as part of the Policy's "Property Optional Coverages" section.
   22            12.     The Policy is an all-risk policy, insofar as it provides that a covered cause of

   23     loss under the policy means direct physical loss or direct physical damage unless the loss is
   24     specifically excluded or limited in the Policy.
   25 ,           13.    The Policy's Civil Authority Coverage Section extends coverage to direct
   26 I physical loss or damage that results in a covered cause of loss to the Property in the
   27     immediate area of the "scheduled premises".
   28             14.    Based on information and belief. Travelers has accepted the policy premiums

                                                        -3-


                                                                                                Exhibit A, Page 7
Case 2:20-cv-04414-PSG-E Document 1-2 Filed 05/15/20 Page 5 of 8 Page ID #:21




    1   with no intention of providing any coverage under the Policy's Civil Authority Coverage
   2    Section due to a loss and shutdown from a virus pandemic.
    3          15.     The global COVID-19 pandemic has physically impacted both public and
    4   private property and physical spaces around the world, as well as the right of the general
    5   public to gather and utilize retail business locations. The currently-raging pandemic has been
    6   exacerbated by the fact that the deadly virus physically infects and stays on surfaces of
    7   objects or materials, "fomites," for up to twenty-eight days. The scientific community in the
    8   United States and indeed, across the world, including the World Health Organization, has
    9   recognized that the Coronavirus is a cause of real physical loss and damage.
   10          16.     Indeed, a number of countries such as: China, Italy, France, and Spain have
   11   required the fumigation of public areas prior to allowing them to re-open. A recent scientific
   12   study printed in the New England Journal of Medicine explains that the virus is detectable
   13   for up to three hours in aerosols, up to four hours on copper, up to 24 hours on cardboard
   14   boxes, and up to three days on plastic and stainless steel'. Notably, the most potent form of
   15   the virus is not airborne but rather present on physical surfaces.
   16           17.    On March 15, 2020, the Mayor of Los Angeles, Defendant Garcetti, issued an
   17   Executive Order (No. 202.6) directing all "non-essential" businesses to be closed in Los
   18   Angeles. Defendant Garcetti's Order came on the heels of Governor Gavin Newsom's

   19   similar state-wide order issued earlier that day. Defendant Garcetti's Order specifically
   20   referenced that it was being issued based on the dire rislcs of exposure with the contraction
   21   of COVID-19 and evidence of physical damage to property. Shortly thereafter, Governor
   22   Newsom issued a state-wide "Stay-at-Home Order" for all residents of California. In this
   23   case, the property that is damaged is in the immediate area of the Insured Property.
   24           18.    As a direct and proximate result of this Order, and while technically
   25   exempted as an "essential business" under the Order, access to and business in connection
   26
        1 See Aerosol and Surface Stability of SARS-CoV-2 as Compared with SARS-CoV-1, New
   27   England Journal of Medicine (March 17, 2020), available at
   28   https://www.nejm.org/doi/pdf/10.1056/NEJMc 2004973?articleTools=true


                                                      -4-


                                                                                               Exhibit A, Page 8
Case 2:20-cv-04414-PSG-E Document 1-2 Filed 05/15/20 Page 6 of 8 Page ID #:22




    1   with Plaintiff's Insured Property has been greatly limited and has suffered immensely.
    2            19.     As a further direct and proximate result of the Order, Plaintiff has been forced
    3 I to deal with a substantial loss in business traffic and client / law related business activities.

    4           20.      Any effort by Travelers to deny the reality that the Coronavirus causes
    5   physical loss and damage would constitute a false and potentially fraudulent
    6   misrepresentation that could endanger policyholders, such as Plaintiff, and the public.
    7           21.      A declaratory judgment determining that the coverage provided under the
    8   Policy will prevent Plaintiff from being left without vital coverage acquired to ensure the
    9   survival of its business due to the unprecedented scale of the shutdown caused by the Order.
   10   As a result of this Order, Plaintiff has incurred, and continues to incur, a substantial loss of
   11   business income and additional expenses covered under the Policy.
   12                                    FIRST CAUSE OP' ACTION
   13                                     DECLARATORY RELIEF
   14                             (Against All Defendants and DOES I to 25)
   15            22.     Plaintiff re-alleges and incorporates by reference into this cause of action
   16   each and every allegation set forth in each and every paragraph of this Complaint.
   17            23.     Under California Code of Civil Procedure section 1060 et seq., the court may
   18   declare rights, status, and other legal relations whether or not further relief is or could be
   19   claimed. An actual controversy has arisen between Plaintiff and Travelers as to the rights,
   20   duties, responsibilities and obligations of the parties in that Plaintiff contends and, on
   21    information and belief, Travelers dispute and deny, that: (1) the Order by Garcetti, in his
   22    official capacity as Mayor of Los Angeles, constitutes a prohibition (or at least a significant
   23    limitation) of access to Plaintiff's Insured Premises (notwithstanding the "essential" nature
   24    of the business) ;(2) the prohibition (or significant limitation) of access by the Order is
   25   specifically prohibited access as defined in the Policy; (3) the Order triggers coverage
   26    because the Policy does not include an exclusion for a viral pandemic and actually extends
   27    coverage for loss or damage due to physical loss and damage, including by virus; and (4) the
   28    Policy provides coverage to Plaintiff for any current and future civil authority closures of

                                                        -5-


                                                                                                   Exhibit A, Page 9
         Case 2:20-cv-04414-PSG-E Document 1-2 Filed 05/15/20 Page 7 of 8 Page ID #:23




                  1   commercial buildings in California due to physical loss or damage from the Coronavirus
                 2    under the Civil Authority coverage parameters and the Policy provides business income
                  3   coverage in the event that Coronavirus has caused a loss or damage at the insured premises
                 4    or immediate area of the Insured Premises. Resolution of the duties, responsibilities and
                  5   obligation of the parties is necessary as no adequate remedy at law exists and a declaration of
                 6    the Court is needed to resolve the dispute and controversy.
                 7           24.        Plaintiff seeks a Declaratory Judgement to determine whether the Order
                  8   constitutes a prohibition of access to its Insured Premises by a Civil Authority as defined in
                  9   the Policy.
                 10          25.        Plaintiff further seeks a Declaratory Judgement to affirm that the Order
                 11   triggers coverage because the Policy does not include exclusion for a viral pandemic and
    U `r
    Cr       ~
          r           actually extends coverage for physical loss or damage to the Insured F`remises.
    vl~~o
                 12
    0 0~o
    ~ z~nQ       13          26.        Plaintiff further seeks a Declaratory Judgment to affirm that the Policy
         a
         °2
    rI~ WWo
    v Z~ LL
         _~-
          J      14   provides coverage to Plaintiff for any current and future civil authority closures of
     W~U
    ~ 2
    ~ U~N
         o       15   commercial buildings in California due to physical loss or damage from the Coronavirus and
    ~ _~N ~
         N
                 16   the Policy provides business income coverage in the event that Coronavirus has caused a loss
         O
-        J
                 17   or damage at the Insured Premises.
                 18          27.        Plaintiff does not seek any determination of whether the Coronavirus is
                 19   physically in the Insured Premises, amount of damages, or any other remedy other than
                 20   declaratory relief.
                 21                                          PRAYER FOR RELIEF
                 22           Wherefore, Plaintiff herein, Geragos & Geragos, APC, prays as follows:
                 23          1) For a declaration that the Order by Eric Garcetti, in his official capacity as Mayor
                 24                 of Los Angeles, constitutes a prohibition of access (or significant limitation of
                 25                 access) to Plaintiff's Insured Premises located at 644 South Figueroa Street, Los
                 26                 Angeles, California 90017.
                 27           2) For a declaration that the prohibition of access by the Order is specifically
                 28                 prohibited access as defined in the Policy.

                                                                      m


                                                                                                            Exhibit A, Page 10
             Case 2:20-cv-04414-PSG-E Document 1-2 Filed 05/15/20 Page 8 of 8 Page ID #:24




                      1            3) For a declaration that the Order triggers coverage because the Policy does not
                  2                     include an exclusion for a viral pandemic and actually extends coverage for loss
                  3                     or damage due to physical loss and dainage.
                  4                4) For a declaration that the Policy provides coverage to Plaintiff for any current aiid
                  5                     future civil authority closures of commer.cial buildings in California due to
                  6                     pliysical loss or damage from the Coronavirus under the Civil Authority coverage
                  7                     paraineters and the Policy provides business income coverage in the event that
                  8                     Coronavirus has caused a loss or damage at the insured premises or immediate
                  9                     area of the insured premises.
                 10               5) For such other relief as the Court may deem just and proper.
           :11
    U       a                                                                          l


     vlNwO       12
    ~ Z9
        0
        0)                 DATED: Apri19, 2020                          GERAGOS & GERAGOS, APC
         ¢< 13                                                          DHILLOlV LAW GRO-UP7NC1.
    WU¢¢
        Z~~.LL
          W_~ 14
        W _
    ~ W~U
       x
    0 ~          15
    ~_~o                                                                By:
-
        ~a
        ~
    w- --~- -
              16---       ---- -- - -                                    - —~~- . ----I-r S ---
           J                             - -      — - ---- - - --             BEN J. MEISPLAS          --
                 17                                                           MATTHEW/M. HOESLY
                                                                              HARMEET K. DHILLON
                 18                                                           NITOJ P. SINGH
                                                                              Attorneys for Plaintiff,
                 19                                                           GERAGOS & GERAGOS, APC
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28

                                                                        -7-

                                                                                                                   Exhibit A, Page 11
